Citation Nr: 0212586	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-06 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had periods of verified active service from June 
1960 to April 1964, from June 1975 to April 1979, and from 
March 1983 to November 1989.  He also had additional periods 
of active service, the exact dates of which have not been 
verified, and he retired from service in November 1989 with 
over 20 years of active duty.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a May 2001 
RO rating decision which denied a compensable rating for the 
veteran's service-connected bilateral hearing loss.  The 
veteran testified in support of his claim at a Travel Board 
hearing held at the RO in April 2002.  


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in the right ear and 
auditory acuity level I in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had over 20 years of active duty before retiring 
from service in November 1989.  His service medical records 
indicate some hearing loss.  

In July 1992, the RO granted service connection and a 0 
percent rating for bilateral hearing loss.

In June 2000, the veteran filed his current claim for a 
compensable rating for his service-connected bilateral 
hearing loss.  

The veteran underwent a VA audiological examination in July 
2000.  He reported a history of decreased hearing acuity.  He 
indicated that his greatest difficulty was with soft voices.  
The audiological evaluation indicated pure tone thresholds in 
the right ear of 25 decibels at 1000 Hz, 50 decibels at 2000 
Hz, 50 decibels at 3000 Hz, and 50 decibels at 4000.  The 
average pure tone threshold in the right ear was 43 decibels 
and the speech recognition ability, using the Maryland CNC 
Test, was 96 percent.  As to the left ear, the pure tone 
thresholds were 15 decibels at 1000 Hz, 50 decibels at 2000 
Hz, 45 decibels at 3000 Hz, and 50 decibels at 4000 Hz.  The 
average pure tone threshold in the left ear was 40 decibels 
and the speech recognition ability, using the Maryland CNC 
Test, was 96 percent.  The diagnosis was bilateral 
sensorineural hearing loss.  

An April 2001 report of contact noted that the veteran called 
and indicated that he wanted his case rated on the evidence 
of record.  

In written statements and in testimony at an April 2002 Board 
hearing, the veteran said that he had two hearing aids.  He 
indicated that he currently was teaching in a school and that 
he could not perform without the hearing aids.  The veteran 
reported that his hearing was last tested at the VA 
examination in 2000.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for a 
compensable rating for service-connected bilateral hearing 
loss.  There are no additional relevant medical records to 
obtain, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The 2000 VA audiological examination noted that the average 
pure tone threshold for the veteran's right ear was 43 
decibels and the speech recognition ability was 96 percent.  
Under Table VI of 38 C.F.R. § 4.85, these results represent 
an auditory acuity numeric designation of level I hearing in 
the right ear.  As to the veteran's left ear, the average 
pure tone threshold was 40 decibels and the speech 
recognition ability was 96 percent.  Under Table VI of 38 
C.F.R. § 4.85, these results represent an auditory acuity 
numeric designation of level I hearing in the left ear.  
Applying Table VII of the rating schedule provisions on 
hearing loss, and entering the auditory numeric designations 
of I for the right ear and I for the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.  

In accordance with 38 C.F.R. § 4.86, certain exceptional 
patterns of hearing impairment may be rated by an alternative 
method.  Such method may be considered when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  Given the latest 
audiological test results, this alternative rating method is 
inapplicable to the present case.

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent rating.  However, according to the recent 
audiological test results, compared to the rating criteria, 
his bilateral hearing loss is noncompensable.  Lendenmann, 
supra.  The fact that he uses hearing aids does not affect 
his rating, as hearing tests are conducted without hearing 
aids.  38 C.F.R. § 4.85(a).  As explained to the veteran at 
his Board hearing, his bilateral hearing loss is already 
service-connected, and the percentage rating for the 
condition may increase or decrease over the years, depending 
on the current level of the condition as demonstrated by the 
latest evidence.  At the moment, his bilateral hearing loss 
is shown to be noncompensable.  If the condition worsens in 
the future, the veteran may again claim an increased rating.

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is noncompensable.  As the 
preponderance of the evidence is against the claim for a 
compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

